Exhibit 10.28

 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of _________, 20__ and
effective as of  January 1, 2018 (the “Effective Date”) is made by and between
CoreCivic, Inc. a Maryland corporation (the “REIT”), CoreCivic  of Tennessee,
LLC, a Tennessee limited liability company (“Employer” and, together with the
REIT, the “Company”), and ___________________ (the “Executive”).

W I T N E S S E T H:

WHEREAS, effective as of the Effective Date, the Company and the Executive
desire to enter into this Agreement to set forth the terms and conditions of the
Executive’s employment with the Company.

NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual
promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:

1.

Employment. Effective as of the Effective Date, the Executive shall serve as
[TITLE] of the Company.  The Executive shall perform such duties as are
customarily associated with the office of [TITLE] and shall report to the
[TITLE] of the Company. The Executive’s principal base of operations for the
performance of the Executive’s duties and responsibilities under this Agreement
shall be the offices of the Company located in Nashville, Tennessee. At the
Company’s request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other capacities in addition to the foregoing as the Company
shall designate, provided that such additional capacities are consistent with
Executive’s position as [TITLE].  In the event that Executive serves in any one
or more of such additional capacities, Executive’s compensation shall not be
increased on account of such additional service beyond that specified in this
Agreement.

2.

Term. Subject to the provisions of termination as hereinafter provided, the
initial term of the Executive’s employment under this Agreement shall begin on
the Effective Date and shall terminate on December 31, 2020 (the “Initial
Term”). Unless the Company notifies the Executive that the Executive’s
employment under this Agreement will not be extended or the Executive notifies
the Company that the Executive is not willing to extend the Executive’s
employment, the term of the Executive’s employment under this Agreement shall
automatically be extended for a single additional one (1) year period on the
same terms and conditions as set forth herein (the “Renewal Term”). The Initial
Term and the Renewal Term (if any) are sometimes referred to collectively herein
as the “Term.”

3.

Notice of Non-Renewal. The Company or the Executive may elect not to extend the
Executive’s employment under this Agreement by notifying the other party in
writing not less than sixty (60) days prior to the expiration of the Initial
Term or the Renewal Term. For the purposes of this Agreement, the election by
the Company not to extend the Executive’s employment hereunder for the Renewal
Term shall be deemed a termination of the Executive’s employment without
“Cause,” as hereinafter defined.

4.

Compensation.

4.1 Base Salary. During the Term, the Company shall pay the Executive an annual
salary (“Base Salary”) of [DOLLARS] ($_________) per annum, which shall be
payable to the Executive hereunder in accordance with the Company’s normal
payroll practices, but in no event less often than bi-weekly. The Executive’s
compensation will be reviewed annually by the Board of Directors of the REIT
(the “Board”), or the Compensation Committee of the Board, and after taking into
consideration both the performance of the Company and the personal performance
of the Executive, the Board, or the

 

 



--------------------------------------------------------------------------------

 

Compensation Committee of the Board, in its sole discretion, may increase the
Executive’s compensation to any amount it may deem appropriate.

4.2 Discretionary Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, an annual cash discretionary performance bonus (an “Annual
Bonus”) under the Company’s discretionary bonus plan or program applicable to
senior executive officers.  The actual amount of the Annual Bonus shall be
determined on the basis of the attainment of financial performance metrics
and/or individual performance objectives, in each case as established and
approved by the Board or the Compensation Committee of the Board in its sole
discretion. This Annual Bonus, if any, shall be pro-rated for any partial year
of employment and paid to the Executive between January 1 and March 15 of the
year following the year in which the services which gave rise to the Annual
Bonus were performed; provided, however, that if the Company is unable to
determine the amount of such Annual Bonus prior to such date, then such Annual
Bonus shall be paid no later than December 31 of such year. The Board or the
Compensation Committee of the Board, may, in its sole discretion, review, revise
and amend the terms of the cash compensation incentive or similar plan(s)
referenced above, if any, at any time in any manner it may deem appropriate;
provided, however, that any amendment to the plan(s) shall not, without the
Executive’s consent, affect the Executive’s right to participate in such amended
plan or plans or change the time or form of payment provided thereunder, except
to the extent necessary to comply with applicable law.

4.3Benefits. During the Term, the Executive shall be eligible to participate in
all other compensation or employee benefit plans or programs maintained from
time to time by the Company for the benefit of its salaried employees or senior
executives. The Executive will be eligible to participate to the extent
permissible under the terms and provisions of such plans or programs in
accordance with their respective provisions. These plans and programs may
include group hospitalization, health, dental care, life or other insurance, tax
qualified pension, savings, thrift and profit sharing plans, termination pay
programs, sick leave plans, travel or accident insurance, disability insurance,
and contingent compensation plans including unit purchase programs and unit
option plans. Nothing in this Agreement shall require the Company to establish,
maintain or continue any employee benefit plans or programs and nothing shall
preclude the Company from amending or terminating such programs.. In addition,
during the Term, the Company shall pay, or reimburse Executive for, all
membership fees and related costs in connection with Executive’s membership in
professional and civic organizations which are approved in advance by the
Company.

4.4Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of the Executive’s duties under
this Agreement upon evidence of receipt and in accordance with Company policies.

4.5Vacation.  The Executive will not accrue paid vacation, but will enjoy time
off from work consistent with company practice applicable to other senior
executive officers.

4.6Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.

 

5.

Termination of Agreement.

5.1 General. During the Term of this Agreement, the Company may, at any time and
in its sole discretion, terminate this Agreement with or without Cause (as
hereinafter defined) or in connection with a Change in Control (as hereinafter
defined), effective as of the date of provision of written notice to the
Executive thereof. The Executive shall be entitled to resign the Executive’s
employment with

2

 

 

--------------------------------------------------------------------------------

 

the Company at any time during the Term of this Agreement with Good Reason (as
defined below) or without Good Reason.

5.2 Definition of Cause.  For purposes of this Agreement, “Cause” shall mean:
(i) the death of the Executive; (ii) the permanent disability of the Executive,
which shall be defined as the inability of the Executive, as a result of
physical or mental illness or incapacity, to substantially perform the
Executive’s duties pursuant to this Agreement for a period of one hundred eighty
(180) days during any twelve (12) month period; (iii) the Executive’s conviction
of a felony or of a crime involving dishonesty or moral turpitude, including,
without limitation, any act or crime involving misappropriation or embezzlement
of Company assets or funds; (iv) willful or material wrongdoing by the
Executive, including, but not limited to, acts of dishonesty or fraud, which
could be expected to have a materially adverse effect, monetarily or otherwise,
on the Company or its subsidiaries or affiliates, as determined by the Company
and the Board; (v) material breach by the Executive of this Agreement or of the
Executive’s fiduciary duty to the Company or its stockholders; (vi) material
violation of the Company's Code of Conduct; or (vii) the Executive’s intentional
violation of any applicable local, state or federal law or regulation affecting
the Company in any material respect, as determined by the Company and the Board.
Notwithstanding the foregoing, to the extent that any of the events, actions or
breaches set forth above are able to be remedied or cured by the Executive,
Cause shall not be deemed to exist (and thus the Company may not terminate the
Executive for Cause hereunder) unless the Executive fails to remedy or cure such
event, action or breach within twenty (20) days after being given written notice
by the Company of such event, action or breach.

5.3Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean: (i) a material reduction in the duties, powers or authority of the
Executive as an officer or employee of the Company or (ii) the relocation of the
Company’s headquarters to a location more than thirty (30) miles outside of the
Nashville, Tennessee metropolitan area, in either case, without the Executive’s
consent.  A termination shall be due to Good Reason only if (A) the Executive
notifies the Company of the existence of the condition that otherwise
constitutes Good Reason within thirty (30) days of the initial existence of the
condition, (B) the Company fails to remedy the condition within thirty (30) days
following it’s receipt of Executive’s notice of the condition constituting Good
Reason (the “Cure Period”) and (C) if the Company fails to remedy the condition
constituting Good Reason during the Cure Period, the Executive terminates
employment with the Company due to the condition within thirty (30) days of the
expiration of the Cure Period.

5.4Effect of Termination Without Cause or for Good Reason. If the Executive’s
employment with the Company is terminated without Cause or for Good Reason (and
is not a Change in Control Termination, as defined below), in either case,
subject to Section 5.7 and the Executive’s continued compliance with Section 6.
hereof, the Company shall pay to the Executive an amount in cash equal to the
Executive’s Base Salary, based upon the annual rate payable as of the date of
termination, without any cost of living adjustments (the “Severance Amount”),
which shall be paid by the Company to Executive in regular installments in
accordance with the Company’s normal payroll policies then in effect, for a
period of one (1) year following the Executive’s termination of employment (the
“Severance Period”), which payments will commence with the first payroll period
occurring after the expiration of the Severance Delay Period (the “Initial
Payment”) and shall continue for the remainder of the Severance Period. The
Initial Payment shall include payment for any payroll periods which occur during
the Severance Delay Period. For purposes of this Agreement, the “Severance Delay
Period” shall mean the period beginning on the date of the Executive’s
termination of employment and ending on the thirtieth (30th) day thereafter.

5.5 Effect of a Change in Control Termination. If the Executive’s employment
with the Company is terminated due to a Change in Control Termination, subject
to Section 5.7 and the Executive’s continued compliance with Section 6.1 and
Section 6.2 hereof, the Company shall (i) pay to the Executive a lump-sum cash
payment equal to 2.99 times the Executive’s Base Salary, based upon the

3

 

 

--------------------------------------------------------------------------------

 

annual rate payable as of the date of termination, without any cost of living
adjustments, which payment shall be made within ten (10) days following the
expiration of the Severance Delay Period and (ii) continue to provide
hospitalization, health, dental care, and life and other insurance benefits to
the Executive for a period beginning on the date of the Executive’s termination
and ending on the one (1) year anniversary of such termination or, if earlier,
the date on which the Executive becomes eligible to receive comparable benefits
from any other employer or the date on which such coverage terminates under
Section 4980B of the Code (as defined below) (in any case, the “Change in
Control Severance Period”) on the same terms and conditions existing immediately
prior to termination, with the costs of such benefits (including the Company’s
portion of any premiums) paid by the Company on the Executive’s behalf included
in the Executive’s gross income to the extent required by applicable law;
provided, that the Executive shall continue to pay the same amount towards the
cost of such benefits as paid immediately prior to the date of termination and
shall comply with all applicable election and eligibility requirements; provided
further, that if any plan pursuant to which such benefits are provided is not,
or ceases to be, exempt from the application of Section 409A of the Code or the
Company cannot provide the benefits without violating applicable law, then the
Company shall instead pay to the Executive a lump-sum amount equal to the
remaining costs of such benefits that would be paid by the Company through the
Change in Control Severance Period (or remaining portion thereof). For purposes
of this Agreement, (x) a “Change in Control Termination” shall mean: (i) the
Executive’s employment with the Company is terminated without Cause within
one-hundred eighty (180) days following a Change in Control, or (ii) the
Executive resigns the Executive’s employment with the Company for Good Reason
within one-hundred eighty (180) days following a Change in Control; and (y) a
“Change in Control” shall mean a “change in the ownership of the Company,” a
“change in the effective control of the Company,” or a “change in the ownership
of a substantial portion of the assets of the Company” as such terms are defined
in Section 1.409A-3(i)(5) of the Treasury Regulations.

5.6 Other Terminations. If the Executive’s employment terminates for any reason
not described in Sections 5.4 or 5.5 above (including, without limitation, due
to the Executive resigning the Executive’s employment with the Company without
Good Reason, due to a termination of the Executive’s employment by the Company
for Cause): (i) the Company shall pay the Executive the Executive’s Base Salary
earned through the date of termination of the Executive’s employment with the
Company as the result of the Executive’s resignation, which payment shall be
made upon the regular payroll period occurring immediately following the
Executive’s termination of employment; and (ii) the Company shall not have any
further obligations to the Executive under this Agreement except those required
to be provided by law or under the terms of any other agreement between the
Company and the Executive.

5.7 Conditions. Any payments or benefits made or provided pursuant to Sections
5.4 and 5.5 of this Agreement shall be available if and only if (i) the
Executive has executed and delivered to the Company a general release
substantially in a form and substance as set forth in Exhibit A attached hereto,
the general release has become effective, the Executive has not revoked the
general release and all applicable revocation periods with respect to the
General Release have expired, in all instances, prior to the expiration of the
Severance Delay Period and (ii) the Executive has not breached the provisions of
the general release or breached the provisions of Sections 6hereof. In no event
shall cash severance payments received pursuant to Section 5.4 or 5.5 hereof be
reduced as a result of the receipt by the Executive of compensation or benefits
from a subsequent employer during the period during which severance payments are
being made under Section 5.4 or 5.5 above, as applicable.

5.8

Section 409A and Other Tax Provisions.

(i) It is intended that (1) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”) and (2)  the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations

4

 

 

--------------------------------------------------------------------------------

 

1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything to the contrary in this Agreement, if the Company determines in
accordance with its “specified employee” procedures (i) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Agreement then (A) such payments shall be delayed
until the date that is six months after the date of Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company, or, if earlier, the Executive’s death (the “Payment Delay Period”)
and (B) such payments shall be increased by an amount equal to interest on such
payments for the Payment Delay Period at a rate equal to the prime rate in
effect as of the date the payment was first due (for this purpose, the prime
rate will be based on the rate published from time to time in The Wall Street
Journal). Any payments delayed pursuant to this Section 5.8(i) shall be made in
a lump sum on the first day of the seventh month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or, if earlier, the Executive’s death. It is intended that this
Agreement shall comply with or be exempt from the provisions of Section 409A of
the Code and the Treasury Regulations relating thereto so as not to subject
Executive to the payment of additional taxes and interest under Section 409A of
the Code. In furtherance of this intent, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions.

(ii)Notwithstanding any other provision of this Agreement to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A of the Code and the
Treasury Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of  Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment,” “termination of the Executive’s employment,” “date of termination”
or like terms shall mean the Executive’s “separation from service.”

 

(iii) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code and the Treasury
Regulations promulgated thereunder be subject to offset by any other amount
unless otherwise permitted by Section 409A of the Code.

(iv) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment or other event, shall be
made on a date during such period as determined by the Company in its sole
discretion.

(v) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter (including reimbursements under
Section 4.3 and Section 4.4 hereunder) provides for a “deferral of compensation”
within the meaning of Section 409A of the Code, such amounts shall be reimbursed
strictly in accordance with Section 409A of the Code and Treasury Regulation
1.409A-3(i)(1)(iv), including the following requirements: (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year

5

 

 

--------------------------------------------------------------------------------

 

following the calendar year in which the expense was incurred; and (iii) any
such reimbursement or payment may not be subject to liquidation or exchange for
another benefit.

(vi) By accepting this Agreement, Executive hereby agrees and acknowledges that
the Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to Executive hereunder. Further, by the acceptance of this
Agreement, Executive acknowledges that (A) Executive has obtained independent
tax advice regarding the application of Section 409A of the Code to the payments
due to Executive hereunder, (B) Executive retains full responsibility for the
potential application of Section 409A of the Code to the tax and legal
consequences of payments payable to Executive hereunder and (C) the Company
shall not indemnify or otherwise compensate Executive for any violation of
Section 409A of the Code that may occur in connection with this Agreement. The
parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or (ii)
comply with Section 409A of the Code; provided, however, that this Section 5.8
shall not create any obligation on the part of the Company to adopt any such
amendment or take any such other action.

 

6.

Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure.

6.1Business Considerations. All confidential or proprietary information,
including but not limited to, any programs, plans or designs whether in hard
copy or electronic format developed by, at the direction of, or with the
assistance and/or collaboration of Employee during his tenure at the Company,
contract terms, financial information, operating data, staffing patterns, wage
levels, quality assurance audit materials and techniques, customer lists,
supplier lists, pricing policies, marketing plans, business plans or models,
marketing or lobbying information and all other information (the “Confidential &
Proprietary Information”), and all other tangible or intangible items or ideas
making up the Confidential & Proprietary Information owned or developed by or
related to the Company, and the goodwill associated with them, which (i) is or
was obtained or created by Executive in whole or in part as a result of his
employment with the Company, and (ii) is not generally available to the public,
shall remain the sole and exclusive property of the Company.

6.2 Non-Competition, Non-Solicitation. The Executive hereby covenants and agrees
that during the Term of the Executive’s employment hereunder and for a period of
one (1) year thereafter, Executive shall not, directly or indirectly: (i) own
any interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity (each a “Competing
Entity”) which has material operations which compete with any business in which
the Company or any of its subsidiaries is then engaged or, to the then existing
knowledge of the Executive, proposes to engage; (ii) solicit any customer or
client of the Company or any of its subsidiaries (other than on behalf of the
Company) with respect to any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that the Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of the Executive are referred to herein as the “Restrictive
Covenant.” The Executive acknowledges that the Executive has carefully read and
considered the provisions of the Restrictive Covenant and, having done so,
agrees that the restrictions set forth in this Section 6.1, including without
limitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. The Executive further
acknowledges that the Company would not have entered into this Agreement absent
Executive’s agreement to the foregoing.  In the event that, notwithstanding the

6

 

 

--------------------------------------------------------------------------------

 

foregoing, any of the provisions of this Section 6.1 or any parts hereof shall
be held to be invalid or unenforceable, the remaining provisions or parts hereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable portions or parts had not been included herein. In the event that
any provision of this Section 6.1 relating to the time period and/or the area of
restriction, if any, and/or related aspects shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period and/or area of restriction and/or
related aspects deemed reasonable and enforceable by such court shall become and
thereafter be the maximum restrictions in such regard, and the provisions of the
Restrictive Covenant shall remain enforceable to the fullest extent deemed
reasonable by such court. The portion of the payments set forth in Section 5.4
or 5.5, as applicable, that is allocable to the value of the non-compete
provisions set forth in this Section 6.1 shall be determined consistent with
Section 1.280G-1 Q/A 9, and 40-44 of the Treasury Regulations.

[The Executive and the Company agree that nothing contained in this Section 6.2
is intended to restrict the Executive’s right to practice law in violation of
Rule 5.6 (Restrictions on the Rights to Practice) of the Tennessee Rules of
Professional Conduct.]

6.3 Confidentiality and Non-Disclosure. In consideration of the rights granted
to the Executive hereunder, the Executive hereby agrees that during the term of
this Agreement and thereafter to hold in confidence the Company's Confidential
and Proprietary Information, whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Confidential and Proprietary Information in any form would
irreparably harm the Company.  Notwithstanding the foregoing, Paragraph 6.3 does
not limit rights of the Executive to file a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other any federal, state or local agency charged with the enforcement of any
laws, including providing documents or any other information.

6.4 Equitable Relief.  The Executive agrees that it would be impossible to
adequately compensate the Company and its subsidiaries for the damage suffered
by the Company or its subsidiaries as a result of Executive’s breach of any of
the covenants and obligations set forth in this Section 6.  Accordingly, the
Executive agrees that if the Executive breaches any such covenants and
obligations, the Company or its subsidiaries may, in addition to any other right
or remedy available, obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement.  The Executive further agrees that no bond or
other security shall be required in obtaining such equitable relief and the
Executive hereby consents to the issuance of such injunction and to the ordering
of specific performance.

7.

Indemnification. The Company shall indemnify the Executive to the fullest extent
permitted by law (including a payment of expenses in advance of final
disposition of a proceeding) as in effect at the time of the subject act or
omission, or by the Charter or Bylaws of the Company as in effect at such time,
or by the terms of any indemnification agreement between the Company and the
Executive, whichever affords greatest protection to the Executive, and the
Executive shall be entitled to the protection of any insurance policies the
Company may elect to maintain generally for the benefit of its officers or,
during the Executive’s service in such capacity, directors (and to the extent
the Company maintains such an insurance policy or policies, in accordance with
its or their terms to the maximum extent of the coverage available for any
company officer or director), against all costs, charges and expenses whatsoever
incurred or sustained by the Executive (including but not limited to any
judgment entered by a court of law) at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or

7

 

 

--------------------------------------------------------------------------------

 

proceeding to which the Executive may be made a party by reason of the
Executive’s being or having been an officer or employee of the Company, or
serving as an officer or employee of an affiliate of the Company, at the request
of the Company, other than any action, suit or proceeding brought against the
Executive by or on account of the Executive’s breach of the provisions of any
employment agreement with a third party that has not been disclosed by the
Executive to the Company. The provisions of this Section 7 shall specifically
survive the expiration or earlier termination of this Agreement.

8.

Payment of Financial Obligations.  The payment or provision to the Executive by
the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the REIT, the Employer and
any subsidiary or affiliate thereof in such manner as such entities determine in
order to reflect the services provided by the Executive to such entities.

9.

Notices. Any notice required or desired to be given under this Agreement shall
be in writing and shall be delivered personally, transmitted by facsimile or
mailed by registered mail, return receipt requested, or delivered by overnight
courier service and shall be deemed to have been given on the date of its
delivery, if delivered, and on the third (3rd) full business day following the
date of the mailing, if mailed, to each of the parties thereto at the following
respective addresses or such other address as may be specified in any notice
delivered or mailed as above provided:

i)If to the Executive, to the Executive’s then current address on the Company’s
books and records.

 

ii)If to the Company, the REIT or the Employer, to:

 

CoreCivic

10 Burton Hills Boulevard

Nashville, Tennessee 37215

Attention: General Counsel

Facsimile: (615) 263-3020

 

10.

Clawback.  The Executive agrees that compensation paid or payable to the
Executive pursuant to this Agreement shall, to the extent applicable, be subject
to (i) the provisions of  any claw-back policy adopted by the Company from time
to time, including, without limitation, any claw-back policy adopted to comply
with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, and (ii) any
other claw-back requirements under applicable law.

11.

Waiver of Breach. The waiver by either party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
other party.

12.

Assignment. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company. The Executive acknowledges that the services to be rendered by the
Executive are unique and personal, and the Executive may not assign any of the
Executive’s rights or delegate any of the Executive’s duties or obligations
under this Agreement.

13.

Entire Agreement. This instrument contains the entire agreement of the parties
and supersedes in full and in all respects any prior oral or written agreement
between the parties with respect to Executive’s employment with the Company. It
may not be changed orally but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought, and in accordance with Section 409A of the Code.

8

 

 

--------------------------------------------------------------------------------

 

14.

Controlling Law. This Agreement shall be governed and interpreted under the laws
of the State of Tennessee.

15.

Headings. The sections, subjects and headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

16.

Enforcement. If the Executive is the prevailing party in any dispute among the
parties hereto regarding the enforcement of one or more of the provisions of
this Agreement, then the Company shall reimburse the Executive for any
reasonable attorneys’ fees and other expenses incurred by the Executive in
connection with such dispute.

17.

Acknowledgement.  The Executive acknowledges (a) that the Executive has
consulted with or has had the opportunity to consult with independent counsel of
the Executive’s own choice concerning this Agreement and has been advised to do
so by the Company, and (b) that the Executive has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on the Executive’s own judgment.

18.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile or in
.pdf format shall be deemed effective for all purposes.

[signature page to follow]

 




9

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.

EXECUTIVE:

 

 

By:

Name:

 

 

 

 

REIT:

 

CORECIVIC, INC.

 

 

By:  

Name:

Title:  

 

 EMPLOYER:

CORECIVIC OF TENNESSEE, LLC

 

By:  

Name:

Title:  

 

 

 

 




10

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

General Release

WAIVER AND RELEASE OF CLAIMS

1.

General Release. In consideration of the payments and benefits to be made under
the Employment Agreement, dated as of ____________, 20__, to which CoreCivic,
Inc. (the “REIT”), CoreCivic of Tennessee, LLC (“Employer” and, together with
the REIT, the “Company”) and _______________________ (the “Executive”) are
parties (the “Agreement”), the Executive, with the intention of binding the
Executive and the Executive’s heirs, executors, administrators and assigns, does
hereby release, remise, acquit and forever discharge the Company and its
parents, subsidiaries and affiliates (collectively, the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
shareholders, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party (an
“Action”) arising out of or in connection with the Executive’s service as an
employee, officer and/or director to any member of the Company Affiliated Group
(or the predecessors thereof), including (i) the termination of such service in
any such capacity, (ii) for severance or vacation benefits, unpaid wages, salary
or incentive payments, (iii) for breach of contract, wrongful discharge,
impairment of economic opportunity, defamation, intentional infliction of
emotional harm or other tort and (iv) for any violation of applicable state and
local labor and employment laws (including, without limitation, all laws
concerning harassment, discrimination, retaliation and other unlawful or unfair
labor and employment practices), any and all Actions based on the Employee
Retirement Income Security Act of 1974 (“ERISA”), any penalties, taxes or
interest assessed under Section 409A of the Code and any and all Actions arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act and the Age Discrimination
in Employment Act (“ADEA”).

2.Scope and Limitations of Waiver and Release of Claims.  Nothing in this Waiver
and Release of Claims is intended to waive:

(a) claims for unemployment or workers’ compensation benefits,

(b) rights of the Executive under this Waiver and Release of Claims and to
severance payments and benefits under Section 5 of the Agreement;

(c) rights of the Executive relating to equity awards held by the Executive as
of the Executive’s date of termination;

(d) the right of the Executive to receive benefits required to be paid in
accordance with applicable law;

(e) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or charter of any Company Released Party
or (iii) as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

11

 

 

--------------------------------------------------------------------------------

 

(f) claims (i) for accrued or vested benefits under any health, disability,
retirement, supplemental retirement, deferred compensation, life insurance or
other, similar employee benefit plan or arrangement of the Company Affiliated
Group and (ii) for earned but unused vacation pay through the date of
termination in accordance with applicable policy of the Company Affiliated
Group;

(g claims for the reimbursement of unreimbursed business expenses incurred prior
to the date of termination pursuant to applicable policy of the Company
Affiliated Group;

 

(h)rights of the Executive to challenge the validity of this Agreement under the
ADEA or the OWBPA; or

 

(i) rights of the Executive to file a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other any federal, state or local agency charged with the enforcement of any
laws, including providing documents or any other information, although by
signing this Agreement Executive is waiving rights to individual relief
(including backpay, frontpay, reinstatement or other legal or equitable relief)
in any charge, complaint, or lawsuit or other proceeding brought by Executive or
on Executive’s behalf by any third party, except for any right Executive may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.

3.

No Admissions, Complaints or Other Claims. The Executive acknowledges and agrees
that this Waiver and Release of Claims is not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied. The Executive also acknowledges and agrees
that the Executive has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.

4.

Application to all Forms of Relief. This Waiver and Release of Claims applies to
any relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

5.

Specific Waiver. The Executive specifically acknowledges that the Executive’s
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive under applicable law.

6.  

Acknowledgement  Executive acknowledges (i) receipt of all compensation and
benefits due through the Termination Date as a result of services performed for
the Company with the receipt of a final paycheck except as provided in this
Agreement; (ii) Executive has reported to the Company any and all work-related
injuries incurred during employment; (iii) the Company properly provided any
leave of absence because of Executive’s or a family member’s health condition
and Executive has not been subjected to any improper treatment, conduct or
actions due to a request for or taking such leave; (iv) Executive has had the
opportunity to provide the Company with written notice of any and all concerns
regarding suspected ethical and compliance issues or violations on the part of
the Company or any other Company Released

12

 

 

--------------------------------------------------------------------------------

 

Parties; and (v) Executive has reported any pending judicial or administrative
complaints, claims, or actions filed against the Company or any other Company
Released Parties.7. Voluntariness. The Executive acknowledges and agrees that
the Executive is relying solely upon the Executive’s own judgment; that the
Executive is over eighteen years of age and is legally competent to sign this
Waiver and Release of Claims; that the Executive is signing this Waiver and
Release of Claims of the Executive’s own free will; that the Executive has read
and understood the Waiver and Release of Claims before signing it; and that the
Executive is signing this Waiver and Release of Claims in exchange for
consideration that the Executive believes is satisfactory and adequate. In
accordance with the Older Workers Benefit Protection Act of 1990, the Executive
also acknowledges and agrees that the Executive has been informed of the
Executive’s right to consult with legal counsel prior to executing this Waiver
and Release of Claims and has been encouraged to do so.

8.

Complete Agreement/Severability. This Waiver and Release of Claims constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this Waiver and Release of Claims with the exception of
any stock based compensation agreement and/or any prior agreements Employee
entered into with the Company regarding confidentiality, trade secrets, or
unfair competition. All provisions and portions of this Waiver and Release of
Claims are severable. If any provision or portion of this Waiver and Release of
Claims or the application of any provision or portion of the Waiver and Release
of Claims shall be determined to be invalid or unenforceable to any extent or
for any reason, all other provisions and portions of this Waiver and Release of
Claims shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law.

9.

Confidentiality.  Subject to the terms of Paragraph 2, the nature and terms of
this Agreement are strictly confidential and they have not been and shall not be
disclosed by Executive at any time to any person other than Executive’s lawyer
or accountant, a governmental agency, or Executive’s immediate family without
the prior written consent of an officer of the Company, except as necessary in
any legal proceedings directly related to the provisions and terms of this
Agreement, to prepare and file income tax forms, or as required by court order
after reasonable notice to the Company.  

10.

Cooperation. Subject to the terms of Paragraph 2, Executive agrees to cooperate
with the Released Parties regarding any pending or subsequently filed
litigation, claims or other disputes involving the Released Parties that relate
to matters within the knowledge or responsibility of Executive.  Without
limiting the foregoing, Executive agrees (i) to meet with a Released Party’s
representatives, its counsel or other designees at mutually convenient times and
places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency, or other
adjudicatory body; and (iii) to provide the Company with notice of contact by
any adverse party or such adverse party’s representative, except as may be
required by law.  

11.

Acceptance and Revocability. In accordance with the Older Workers Benefit
Protection Act of 1990, the Executive acknowledges that the Executive has been
given a period of [21 days] [45 days]1 within which to consider this Waiver and
Release of Claims before executing it. The Executive may accept this Waiver and
Release of Claims at any time within this period of time by signing the Waiver
and Release of Claims and returning it to [______] at the Employer. The
Executive further acknowledges that the Executive has been given at least seven
(7) days following the execution of this Waiver and Release of Claims to revoke
this Waiver and Release of Claims and that this Waiver and Release of Claims
shall not become effective or enforceable until the expiration of such
revocation period. The Executive may revoke the Executive’s acceptance of this
Waiver and Release of Claims at any time within that seven calendar day

 

1

Applicable release consideration period to be inserted at the time of
termination.  

13

 

 

--------------------------------------------------------------------------------

 

period by sending written notice to [______] at the Employer. Such notice must
be received by the Employer within the seven calendar day period in order to be
effective and, if so received, would void this Waiver and Release of Claims for
all purposes.

12. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of Tennessee without
giving effect to the conflicts of law principles thereof.

Executive:

                                                                 _____

Date:                                                                 

 

14

 

 

--------------------------------------------------------------------------------

Exhibit 10.28

 

 

Schedule A

 

Name

Position

Salary

Damon T. Hininger

President and Chief Executive Officer

$912,660

David M. Garfinkle

Executive Vice President                and Chief Financial Officer

$429,570

Patrick Swindle

Executive Vice President                and Chief Corrections Officer

$398,394

Anthony L. Grande

Executive Vice President                and Chief Development Officer

$436,814

Scott D. Irwin

Executive Vice President,        General Counsel and Secretary

$334,750

Lucibeth N. Mayberry

Executive Vice President, Real Estate

$398,394

Kim M. White

Executive Vice President,               Human Resources

$338,195

 

 

 

